— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction must be reversed because of prosecutorial misconduct during summation. Since the alleged acts of prosecutorial misconduct were not objected to, they have not been preserved for our review (CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324) and we decline to reach them in the interest of justice (CPL 470.15 [6]). Defendant further contends that the trial court erred in denying his motion to suppress his pretrial photographic identification. From our review of the record, we conclude that the suppression court correctly found that the pretrial identification procedure was not impermissibly suggestive (see, Simmons v United States, 390 US 377, 384-386; People v Olkoski, 131 AD2d 706; People v Emmons, 123 AD2d 475, 476, lv denied 69 NY2d 827).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Erie County, Forma, J. — burglary, second degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.